Citation Nr: 1546925	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-21 491	)	DATE
	)
	)

THE ISSUES

1.  Whether an October 22, 2008, decision of the Board of Veterans Appeals (Board), which denied an effective date earlier than December 1, 1998, for the grant of service connection for post-traumatic stress disorder (PTSD), should be revised or reversed on the basis of clear and unmistakable error (CUE). 
 
2.  Whether an October 22, 2008, decision of the Board, which denied an effective date earlier than December 1, 1998, for the grant of service connection for hearing loss of the right ear, should be revised or reversed on the basis of CUE. 
 
3.  Whether an October 22, 2008, decision of the Board, which denied an effective date earlier than October 29, 2001, for the grant of service connection for diabetes mellitus, should be revised or reversed on the basis of CUE. 
 
4.  Whether an October 22, 2008, decision of the Board, which denied an effective date earlier than October 29, 2001, for the grant of service connection for peripheral neuropathy of all four extremities, should be revised or reversed on the basis of CUE.



REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran, the moving party, had active service from May 1965 to May 1968.  He filed a June 2009 statement which has been accepted as a motion to revise or reverse, based on CUE, an October 22, 2008, Board decision.

These matters were previously before the Board and denied in September 2010.  The Veteran appealed that decision to the Veteran's Claims Court.  At that time, he was alleging CUE in nine different matters, four of which are listed above.  In a June 2012 memorandum decision, the Court determined that the Board's September 2010 decision was premature because the appeal of the same underlying issues was pending at the Court from the October 2008 Board decision.  These were not resolved at the Court until it issued a January 2011 memorandum decision.  Therefore, the Board was in error to adjudicate these matters in September 2010, prior to the January 2011 Court decision.

The Court further noted in the June 2012 memorandum decision that it had affirmed the Board decision as to three of these matters in January 2011: service connection for the shoulders; service connection for the knees; and service connection for the ankles.  Therefore, the denial of these matters in the October 2008 Board decision was subsumed by the Court's affirmance in January 2011.  As such, the Veteran may not challenge the decision in these three matters in the October 2008 decision on the basis of CUE.

Furthermore, the Court indicated that, in its January 2011 memorandum decision, it set aside the Board's October 2008 decision to the extent that it denied service connection for a lumbar spine disability and denied an earlier effective date for the grant of service connection for tinnitus (There was a typographical error in the June 2012 Court decision that mistakenly referred to this issue as "arthritis" instead of "tinnitus," which is the correct matter.).  As such, the October 2008 Board decision with regard to those two issues was vacated and not subject to revision based on CUE.  

Therefore, in the June 2012 decision, the Court set aside the Board's September 2010 decision as to whether there was CUE in the October 2008 Board decision with regard to the issues of service connection for the shoulders, knees, ankles, and lumbar spine and earlier effective date for the grant of service connection for tinnitus, and dismissed those matters.  As such, they are not before the Board.

As to the remaining matters, listed above, the Court determined in the January 2011 memorandum decision that these matters were abandoned by the Veteran.  However, the Board should have adjudicated whether there was CUE in October 2008 Board decision as to these matters only after the Court issued the January 2011 decision determining that they were abandoned.  Therefore, in the June 2012 memorandum decision, the Court set aside the determination as to these four matters and remanded them to the Board for adjudication, which will be accomplished in this decision.

In August 2009, the Veteran's then-representative, Disabled American Veterans, filed a motion for revision that contained argument on these matters.  Since that time, he has changed his representation on a number of occasions.  Most recently, in February 2015, he appointed Texas Veterans Commission as his accredited representative.  Since that time, Texas Veterans Commission has been provided the opportunity to represent him and received the Board's March 2015 letter informing him that the Court had remanded his claim to the Board, and he had 90 days to respond.  Therefore, the Board finds that his representative has been afforded all necessary opportunities to provide representation throughout the appeal of these matters.


FINDINGS OF FACT

1.  In an October 22, 2008, decision, the Board, in pertinent part, denied an effective date earlier than December 1, 1998, for the grant of service connection for PTSD and hearing loss of the right ear; and an effective date earlier than October 29, 2001, for the grant of service connection for diabetes mellitus and peripheral neuropathy of all four extremities. 
 
2.  The record does not reveal any kind of error of fact or law in the Board's October 22, 2008, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of an October 22, 2008, decision of the Board which denied entitlement to an effective date earlier than December 1, 1998, for the grant of service connection for PTSD based on CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-11 (2015). 
 
2.  The criteria for revision or reversal of an October 22, 2008, decision of the Board which denied entitlement to an effective date earlier than December 1, 1998, for the grant of service connection for hearing loss of the right ear based on CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-11 (2015). 
 
3.  Because the pleading requirements for a motion for revision or reversal of the October 22, 2008, decision of the Board, which denied entitlement to an effective date earlier than October 29, 2001, for the grant of service connection for diabetes mellitus based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015). 
 
4.  Because the pleading requirements for a motion for revision of the October 22, 2008, decision of the Board, which denied entitlement to an effective date earlier than October 29, 2001, for the grant of service connection for peripheral neuropathy of all four extremities based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A claimant must plead CUE with sufficient particularity.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b). 

Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principe, 301 F.3d 1354 (Fed. Cir. 2002).  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The rule regarding constructive possession of VA evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992), is for application in this case.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Evidence that VA records that were not actually of record at the time of the decision at issue may be considered for purposes of CUE. 

Medical personnel are not adjudicators, and as such cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley v. West, 11 Vet. App. 208 (1998).  A failure in the duty to assist does not establish CUE.  A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 
 
CUE in Earlier Effective Date Claims 

As a threshold matter, the Board finds that the arguments advanced by the Veteran regarding his an effective date earlier than December 1, 1998, for the grant of service connection for PTSD and hearing loss of the right ear allege CUE with the requisite specificity.  Accordingly, the Board will proceed to consider the merits of these claims of CUE. 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 

If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for reopening will be accepted as a claim.  38 C.F.R. § 3.155. 

In August 1992, the RO denied the petition to reopen the claim for PTSD and hearing loss of the right ear.  The Veteran was informed of his procedural and appellate rights in a letter dated in September 1992, and he did not file a timely appeal.  In August 1994, the RO denied the petition to reopen the claim for PTSD.  He was informed of his procedural and appellate rights in a letter later that month, and he did not file a timely appeal. 

In December 1998, the Veteran again petitioned the RO to reopen his claim for service connection for PTSD and hearing loss of the right ear.  The claims were reopened, and he was granted service connection for the disabilities, effective December 1, 1998. 

These facts are correctly reported in the "Reasons and Bases" and "Findings of Fact" sections of the Board's October 22, 2008, decision.  The "Reasons and Bases" section correctly stated there was of record no communication from the Veteran which could serve as a claim from August 9, 1994, the date of the last final denial of the PTSD claim, or from August 24, 1992, the date of the last final denial of the hearing loss of the right ear claim, to November 30, 1998. 

However, regarding the hearing loss of the right ear claim, in the "Findings of Fact" section, the Board incorrectly found that there is no communication from the Veteran or his representative from August 9, 1994, to November 30, 1998, that constituted an informal claim to reopen the claim for service connection for hearing loss of the right ear.  The finding should have stated that there is no communication from the Veteran or his representative from August 24, 1992, to November 30, 1998, that constitutes an informal claim to reopen the claim for service connection for hearing loss of the right ear. 

The Veteran has presented arguments that he has submitted informal claims for hearing loss of the right ear in 1992 and 1994.  Thus, he was not prejudiced by the incorrect finding.  The Board finds that that this incorrect finding is inconsequential and constitutes harmless error.  See generally, Conway v. Principi, 353 F.3d 1369   (Fed. Cir. 2004); see also 38 C.F.R. § 20.1102 (error or defect in decision by Board "which does not affect the merits of the issue or substantive right of the appellant will be considered harmless and not a basis for vacating or reversing such decision"). 

The Veteran claims that the Board committed CUE in the prior decision.  He contends that four letters from Senator Lloyd Bentsen sent to the Houston, Texas, Regional Office between 1992 and 1994 requesting additional information on his behalf constituted an informal claim of service connection for PTSD and hearing loss of the right ear.  Therefore, he should be granted an effective date earlier than December 1, 1998, for these benefits. 

The Veteran recently submitted copies of two letters dated in May 1992 and June 1992 that Senator Bentsen sent to the RO.  The claims file contains the original letters.  However, the claims file does not contain any other letters from Senator Bentsen sent between 1992 and 1994.  As the May 1992 and June 1992 letters were sent prior to the unappealed August 1992 rating decision denying service connection for these claims, they cannot constitute informal claims for these benefits. 

Thus, the evidence does not show a formal or informal claim for service connection for hearing loss of the right ear or PTSD that was unadjudicated prior to the adjudication of the claim filed on December 1, 1998.  Consequently, there is no evidence upon which to conclude that the Veteran's actual date of claim for service connection was earlier than December 1, 1998. 

The Veteran also essentially contends that he is entitled to an earlier effective date based on the Caregivers and Veterans Omnibus Health Services Act of 2010 which simplified the process for a veteran to claim service connection for PTSD.  This legislation was enacted after the Board's October 22, 2008, decision.  A determination that there was CUE must be based on the law that existed at the time of the prior adjudication in question. 

For the foregoing reasons, the Board decision which denied an effective date earlier than December 1, 1998, for the grant of service connection for PTSD and hearing loss of the right ear was reasonably supported by the evidence of record and correctly applied the laws and regulations then in effect such that the decision made was not clearly and unmistakably erroneous and revision or reversal is not warranted.  Therefore, the Veteran's CUE claims are denied. 

Regarding the entitlement to an earlier effective date for the grant of service connection for diabetes mellitus and peripheral neuropathy, the moving party has failed to comply with the pleading requirements set forth in 38 C.F.R. § 20.1404(b), these CUE motions must be dismissed without prejudice.   

With regard to these claims, while the Veteran's then-representative included them on its August 2009 argument, no specific allegations as to errors of fact or law were made with regard to these two matters.  Any mention of these matters by either the Veteran or his representation was non-specific and general.  No additional, specific allegations have been raised by either the Veteran or his representation at any point since he filed this claim in June 2009 with regard to these two matters.  Therefore, the issues are dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

This disposition is more favorable to the moving party than a denial on the merits would be, as the moving party is free at any time to resubmit a CUE motion with respect to these issues, since a dismissal without prejudice does not preclude such a refiling.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003) (in asserting CUE, where the claimant fails simply in the pleading rather than on the merits, the appropriate decision is to dismiss the claim without prejudice to refilling rather than to deny). 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits. 

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001).


ORDER

The motion for revision or reversal of the October 22, 2008, Board decision which denied an effective date earlier than December 1, 1998, for the grant of service connection for PTSD based on CUE is denied. 

The motion for revision or reversal of the October 22, 2008, Board decision which denied an effective date earlier than December 1, 1998, for the grant of service connection for hearing loss of the right ear based on CUE is denied. 

The motion for revision or reversal of the October 22, 2008, Board decision which denied an effective date earlier than October 29, 2001, for the grant of service connection for diabetes mellitus based on CUE is dismissed without prejudice to refiling. 

The motion for revision or reversal of the October 22, 2008, Board decision which denied an effective date earlier than October 29, 2001, for the grant of service connection for peripheral neuropathy of all four extremities based on CUE is dismissed without prejudice to refiling.



                       ____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



